Citation Nr: 1035909	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
hearing loss disability.  

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
lumbosacral spine injury residuals.  

3.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for head 
injury residuals.  

4.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
hypertension.  

5.  Entitlement to service connection for a chronic foot disorder 
to include heel spurs.  

6.  Entitlement to service connection for a chronic skin disorder 
to include skin rashes and hives claimed as the result of an 
undiagnosed illness.  

7.  Entitlement to service connection for a chronic disability 
manifested by memory loss and loss of concentration claimed as 
the result of an undiagnosed illness.  

8.  Entitlement to service connection for a chronic disability 
manifested by smoke sensitivity claimed as the result of an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to April 1992.  
The Veteran served in Southwest Asia.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Waco, Texas, 
Regional Office (RO) which, in pertinent part, determined that 
new and material evidence had not been received to reopen the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss disability, lumbosacral spine injury 
residuals, head injury residuals and hypertension, and denied 
service connection for heel spurs, skin rashes and hives claimed 
as the result of an undiagnosed illness, memory loss and loss of 
concentration claimed as the result of an undiagnosed illness, 
and smoke sensitivity claimed as the result of an undiagnosed 
illness.  In April 2010, the Veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at the 
RO.  

The issues of service connection for a chronic lumbosacral spine 
disorder, chronic head injury residuals, chronic hypertension, a 
chronic foot disorder, a chronic skin disorder to include skin 
rashes and hives claimed as the result of an undiagnosed illness, 
a chronic disability manifested by memory loss and loss of 
concentration claimed as the result of an undiagnosed illness, 
and a chronic disability manifested by smoke sensitivity claimed 
as the result of an undiagnosed illness are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran if 
further action is required on his part.  

In April 2010, the Veteran submitted a written statement 
which may be reasonably construed as an application to 
reopen his claims of entitlement to service connection for 
a right hip disorder, a left hip disorder, and a left knee 
disorder and a claim of entitlement to an increased 
disability evaluation for his service-connected headaches.  
The issues have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over the 
issues.  They are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In an April 2010 written statement, the Veteran expressly 
withdrew his substantive appeal from the determination that new 
and material evidence had not been received to reopen his claim 
of entitlement to service connection for hearing loss disability.  

2.  In September 1992, the RO denied service connection for 
lumbosacral spine injury residuals.  The Veteran was informed in 
writing of the adverse decision and his appellate rights in 
September 1992.  He did not submit a notice of disagreement with 
the decision.  

3.  The documentation submitted since the September 1992 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  

4.  In September 1992, the RO denied service connection for head 
injury residuals.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in September 1992.  He 
did not submit a notice of disagreement with the decision.  

5.  The documentation submitted since the September 1992 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  

6.  In September 1992, the RO denied service connection for 
hypertension.  The Veteran was informed in writing of the adverse 
decision and his appellate rights in September 1992.  He did not 
submit a notice of disagreement with the decision.  

7.  The documentation submitted since the September 1992 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for hearing loss disability has been withdrawn and no 
allegation of error of fact or law remains.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2009).  

2.  The September 1992 rating decision denying service connection 
for lumbosacral spine injuries residuals is final.  New and 
material evidence sufficient to reopen the Veteran's service 
connection for lumbosacral spine injuries residuals has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2009).  

3.  The September 1992 rating decision denying service connection 
for head injury residuals is final.  New and material evidence 
sufficient to reopen the Veteran's service connection for head 
injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a), 20.1103 (2009).  

4.  The September 1992 rating decision denying service connection 
for hypertension is final.  New and material evidence sufficient 
to reopen the Veteran's service connection for hypertension has 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss Disability

In an April 2010 written statement, the Veteran requested to 
withdraw his appeal from the determination that new and material 
evidence had not been received to reopen his claim of entitlement 
to service connection for hearing loss disability.  A Veteran may 
withdraw his substantive appeal in writing at any time prior to 
the Board's promulgation of a decision.  38 C.F.R. § 20.204 
(2009).  The Board finds that the Veteran's April 2010 written 
statement effectively withdrew the Veteran's substantive appeal.  
Therefore, the Board concludes that no allegation of fact or law 
remains.  In the absence of such assertions, the appeal should be 
dismissed.  38 U.S.C.A. § 7105 (West 2002).  




II.  Applications to Reopen

In this decision, the Board reopens the Veteran's claims of 
entitlement to service connection for lumbosacral spine injury 
residuals, head injury residuals, and hypertension and remands 
the reopened claims to the RO for additional action.  Therefore, 
no discussion of the VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  

A.  Lumbosacral Spine Injury Residuals

1.  Prior RO Decision

In September 1992, the RO denied service connection for 
lumbosacral spine injury residuals as the claimed disorder was 
not shown on current examination.  The Veteran was informed in 
writing of the adverse decision and his appellate rights in 
September 1992.  He did not submit a NOD with the decision.  

The evidence considered by the RO in formulating its September 
1992 rating decision may be briefly summarized.  Service 
treatment records dated between April 1979 and April 1992 reflect 
that the Veteran was seen for low back complaints.  A May 1979 
treatment entry states that the Veteran complained of low back 
pain after lifting a weight.  An assessment of muscle spasm was 
advanced.  A March 1980 treatment record notes that the Veteran 
fell from a vehicle and struck his side.  Assessments of low back 
pain of unknown etiology, muscle strain, and lumbosacral strain 
were advanced.  The report of a March 1990 "job related medical 
surveillance" physical evaluation states that the Veteran 
complained of recurrent back pain.  The report of a May 1992 
examination for compensation purposes indicates that the Veteran 
complained of back pain.  The Veteran presented a history of 
intermittent low back pain during active service.  An impression 
of a "history of recurring low back strain, currently 
asymptomatic" was advanced.  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the September 1992 RO decision 
denying service connection for lumbosacral spine injury residuals 
consists of VA clinical and examination documentation, private 
clinical documentation, the transcript of the April 2010 hearing 
before the undersigned Acting Veterans Law Judge sitting at the 
RO; written statements from the Veteran and the Veteran's 
associates; and color photographs.  A May 2007 written statement 
from R. W. H., M.D., conveys that "it appears that his back 
problems date back to 1979 when he was at Ft. Hood."  A May 2007 
written statement from E. F. S., M.D., relates that "it is my 
medical opinion as a medical doctor and his Company Physician 
that his current diagnoses, illnesses, injuries, and/or treatment 
for: joint pain in the lower back ... are connected and a result of 
his service in the Army and/or the Gulf War."  

The Board finds that Drs. H. and S.'s written statements 
constitute new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the Veteran's claim for service connection when 
considered with previous evidence of record.  As new and material 
evidence has been received, the Veteran's claim of entitlement to 
service connection for lumbosacral spine injury residuals is 
reopened.  

B.  Head Injury Residuals

1.  Prior RO Decision

In September 1992, the RO denied service connection for head 
injury residuals as the claimed disability was not shown on 
current examination.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in September 1992.  He 
did not submit a NOD with the decision.  

The evidence considered by the RO in formulating its September 
1992 rating decision may be briefly summarized.  Service 
treatment records dated between April 1979 and April 1992 reflect 
that the Veteran presented a history of head trauma sustained in 
a September 1978 inservice motor vehicle accident.  A September 
1979 physical evaluation notes that the Veteran was involved in a 
1978 "minor [motor vehicle accident]" and sustained a head 
injury [without] sequela."  The report of the May 1992 
examination for compensation purposes indicates that the Veteran 
presented a history of an inservice motor vehicle accident 
wherein he sustained head trauma and was knocked unconscious.  A 
diagnosis of "head injury at time of automobile accident in 
1979" was advanced.  

2.  New and Material Evidence

The evidence submitted since the September 1992 RO decision 
denying service 


connection for head injury residuals consists of VA clinical and 
examination documentation, private clinical documentation, the 
transcript of the April 2010 hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO; written statements 
from the Veteran and the Veteran's associates; and color 
photographs.  The color photographs submitted by the Veteran show 
a severely damaged vehicle.  At the April 2010 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO, the 
Veteran testified that he had been involved in a serious 1978 
inservice motor vehicle accident in Germany wherein the vehicle 
"flipped off a 20 foot drop and totaled out the car."  He 
stated that he was knocked unconscious; hospitalized in a 
military medical facility; and subsequently experienced chronic 
headaches, memory loss, and impaired concentration.  

The Board finds that the April 2010 hearing transcript and the 
color photographs constitute new and material evidence in that 
they are of such significance that they raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection when considered with previous evidence of record.  As 
new and material evidence has been received, the Veteran's claim 
of entitlement to service connection for head injury residuals is 
reopened.  

C.  Hypertension

1.  Prior RO Decision

In September 1992, the RO denied service connection for 
hypertension as the claimed disorder was not diagnosed at any 
time during or following active service.  The Veteran was 
informed in writing of the adverse decision and his appellate 
rights in September 1992.  He did not submit a NOD with the 
decision.  

The evidence considered by the RO in formulating its September 
1992 rating decision may be briefly summarized.  Service 
treatment records dated between April 1979 and April 1992 do not 
refer to chronic hypertension.  The report of the May 1992 
examination for compensation purposes reflects that the Veteran 
presented a history of inservice elevated blood pressure 
readings.  On examination, the Veteran exhibited blood pressure 
readings of 130/88 and 126/88.  An impression of blood pressure 
readings "within normal range at this time" was advanced.  

2.  New and Material Evidence

The evidence submitted since the September 1992 RO decision 
denying service connection for lumbosacral spine injury residuals 
consists of VA clinical and examination documentation, private 
clinical documentation, the transcript of the April 2010 hearing 
before the undersigned Acting Veterans Law Judge sitting at the 
RO; written statements from the Veteran and the Veteran's 
associates; and color photographs.  The May 2007 written 
statement from Dr. H. relates that "his hypertension dates back 
to service at Ft. Bragg, NC in 1981."  The May 2007 written 
statement from Dr. S. concludes that "it is my medical opinion 
as a medical doctor and his Company Physician that his current 
diagnoses, illnesses, injuries, and/or treatment for: ... 
hypertension (high blood pressure) are connected and a result of 
his service in the Army and/or the Gulf War."  

The Board finds that Drs. H. and S.'s written statements 
constitute new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the Veteran's claim for service connection when 
considered with previous evidence of record.  As new and material 
evidence has been received, the Veteran's claim of entitlement to 
service connection for hypertension is reopened.  


ORDER

The issue of whether new and material evidence has been received 
to reopen the Veteran's claim of entitlement to service 
connection for hearing loss is dismissed.  

The Veteran's application to reopen his claim of entitlement to 
service connection for lumbosacral spine injury residuals is 
granted.  

The Veteran's application to reopen his claim of entitlement to 
service connection for head injury residuals is granted.  
The Veteran's application to reopen his claim of entitlement to 
service connection for hypertension is granted.  


REMAND

In light of their reopening above, the Veteran's claims of 
entitlement to service connection for a chronic lumbosacral spine 
disorder, chronic head injury residuals, and chronic hypertension 
are to be determined following a de novo review of the entire 
record.  

In reviewing the claims files, the Board observes that service 
treatment records associated with the Veteran's active service 
prior to April 1979, including his 1978 hospitalization at the 
Augsburg, Germany, military medical facility, have not been 
incorporated into the record.  

Dr. H.'s May 2007 written statement advances that he had treated 
the Veteran since March 2004.  Dr. S.'s May 2007 written 
statement advances that she was the Veteran's treating physician.  
Clinical documentation of the cited treatment is not of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  When a veteran identifies clinical treatment associated 
with specific military facilities, the VA has a duty to either 
undertake an exhaustive record search or explain why such action 
is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 
(1992).  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional evaluation would be helpful in resolving the issues 
raised by the instant appeal.  
Accordingly, this issue is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that it forward all 
available service medical records 
associated with the Veteran's active 
service from November 1975 to April 1979, 
including his 1978 treatment at the 
Augsburg, Germany, Army medical facility, 
for incorporation into the record.  If the 
requested service documentation is not 
found, a written statement to that 
effect should be prepared for 
incorporation into the record.  

2.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his chronic lumbosacral spine 
disorder, head trauma residuals, 
hypertension, and skin disabilities and 
claimed chronic memory loss, loss of 
concentration, and smoke sensitivity 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact R. W. H., M.D.; E. F. S., 
M.D.; and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

3.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after March 2010, not already of 
record, be forwarded for incorporation into 
the record.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic lumbosacral spine disorder.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
lumbosacral spine disorder had its onset 
during active service; was etiologically 
related to his inservice motor vehicle 
accident and low back complaints; otherwise 
originated during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural progression 
due to his right knee and other 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic head injury 
residuals.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic head 
injury residuals had their onset during 
active service; are etiologically related 
to his inservice motor vehicle accident; or 
otherwise originated during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic hypertension.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic 
hypertension had its onset during active 
service; otherwise originated during active 
service; and/or is etiologically related to 
and/or increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

7.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic foot disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic foot 
disorder had its onset during active 
service; otherwise originated during active 
service; and/or is etiologically related to 
and/or increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

8.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic skin disabilities.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  If no chronic skin 
disability is identified, the examiner 
should specifically state that fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic skin 
disability had its onset during active 
service; is etiologically related to the 
Veteran's service in the Persian Gulf; 
otherwise originated during active service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
disabilities.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

9.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic disability 
manifested by memory loss and loss of 
concentration.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
disability manifested by memory loss and 
loss of concentration had its onset during 
active service; is etiologically related to 
the Veteran's inservice head trauma, motor 
vehicle accident and/or service in the 
Persian Gulf; otherwise originated during 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to his 
headaches and other service-connected 
disabilities.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

10.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic disability 
manifested by smoke sensitivity.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
disability manifested by smoke sensitivity 
had its onset during active service; is 
etiologically related to the Veteran's 
service in the Persian Gulf; or otherwise 
originated during active service.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

11.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic lumbosacral spine disorder to 
include injury residuals, chronic head 
injury residuals, and chronic hypertension 
on a de novo basis and readjudicate his 
entitlement to service connection for a 
chronic foot disorder to include heel 
spurs; a chronic skin disorder to include 
skin rashes and hives claimed as the result 
of an undiagnosed illness; a chronic 
disability manifested by memory loss and 
loss of concentration claimed as the result 
of an undiagnosed illness; and a chronic 
disability manifested by smoke sensitivity 
claimed as the result of an undiagnosed 
illness.  

If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


